                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


SUSAN M. ARMSTRONG AND MURRAY      CIV. NO. 19-00480 LEK-RT
ARMSTRONG,

                Plaintiffs,

     vs.

GENERAL MOTORS LLC, EAN
HOLDINGS, LLC, ENTERPRISE FLEET
MANAGEMENT, INC., CRAWFORD
GROUP, INC., THE, JIMMY ROGERS,
JOSHUA B. GREENWOOD, JOHN DOES
1-10, JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE
PARTNERSHIPS 1-10, DOE NON-
PROFIT ENTITIES 1-10, DOE
GOVERNMENTAL ENTITIES 1-10,

                Defendants.



           ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
   CIVIL ACTION (CASE NO. 1:19-CV-00480 LEK-RT) TO STATE COURT

           Before the Court is Plaintiffs Susan M. Armstrong and

Murray Armstrong’s (“Plaintiffs”) motion to remand the instant

case to state court (“Motion”), filed on October 4, 2019.     [Dkt.

no. 21.]   Defendant EAN Holdings, LLC, doing business as

Enterprise Holdings (“Enterprise”), filed its memorandum in

opposition on October 25, 2019,1 and Defendant General Motors LLC



     1 Enterprise; Defendant Enterprise Fleet Management, Inc.,
doing business as Enterprise Fleet Management; and Defendant The
                                             (. . . continued)
(“GM”) filed a substantive joinder in the memorandum in

opposition on October 28, 2019.   [Dkt. nos. 28, 29.]   Plaintiffs

filed their reply on November 1, 2019.    [Dkt. no. 30.]   This

matter came on for hearing on November 15, 2019.   Plaintiffs’

Motion is hereby granted for the reasons set forth below.

                             BACKGROUND

            Plaintiffs filed their Complaint on August 28, 2019 in

the State of Hawai`i First Circuit Court.   [Notice of Removal

(“Notice”), filed 9/4/19 (dkt. no. 1), Exh. A at 5-21.2]    In

addition to GM and the Enterprise Defendants, Plaintiffs also

name Joshua B. Greenwood (“Greenwood”) and Jimmy Rodgers

(“Rogers”) as Defendants (all collectively “Defendants”).

            According to the Complaint, on September 3, 2017,

Susan Armstrong was driving a 2007 Chevrolet Impala (“the

Subject Impala”) when Greenwood’s 1995 Toyota 4Runner struck the

Subject Impala on the driver’s side (“the Incident”).

Plaintiffs allege Greenwood was speeding and ran through a red

light.   Susan Armstrong was wearing her seat belt.   [Complaint

at ¶ 16.]   Plaintiffs did not know that the side-curtain



Crawford Group, Inc. will be referred to collectively as “the
Enterprise Defendants.”

     2 Exhibit A consists of multiple documents that are not
consecutively paginated. All citations to Exhibit A refer to
the page numbers assigned in the district court’s electronic
case filing system (“CM/ECF”).


                                  2
airbags, which they allege were a standard feature in the 2007

Impalas, “had been removed or ‘deleted’ from the [S]ubject

Impala.”   [Id. at ¶ 17.]   Plaintiffs allege that, because of the

lack of side-curtain airbags in the Subject Impala, Susan

Armstrong suffered more serious injuries than she otherwise

would have suffered in the Incident.    [Id.]

            Plaintiffs allege GM agreed to sell the Subject Impala

to Enterprise, without the standard side-curtain airbags, which

saved Enterprise $140.00.     [Id. at ¶ 19.]   Plaintiffs argue this

transaction was an example of “tens (if not hundreds) of

thousands” of sale agreements “between GM and one or more of the

other Defendants both before and after the sale of the [S]ubject

Impala, involving multiple vehicle models over multiple model

years.”    [Id. at ¶ 20.]   Plaintiffs argue that, because

Defendants knew how important airbags were to the safety of each

vehicle, the pattern shown in these agreements was “callous and

despicable, motivated solely by money and greed and demonstrated

a pattern of conscious disregard and reckless indifference by

the Defendants to the safety and rights of consumers, including

[Susan Armstrong].”   [Id.]   Rogers sold the Subject Impala to

Plaintiffs without warning them about the missing side-curtain

airbags.   [Id. at ¶ 27.]

            Plaintiffs allege the following claims: negligence

against Defendants (“Count I”); breach of express and implied

                                   3
warranties against GM, the Enterprise Defendants, and Rogers

(“Count II”); failure to warn against GM, the Enterprise

Defendants, and Rogers (“Count III”); negligent

misrepresentation against GM, the Enterprise Defendants, and

Rogers (“Count IV”); a strict products liability claim against

GM, the Enterprise Defendants, and Rogers (“Count V”); and a

loss of consortium claim against Defendants (“Count VI”).

            Enterprise removed the Complaint based on diversity

jurisdiction, pursuant to 28 U.S.C. § 1441.     [Notice at pg. 2.]

Plaintiffs state they are Hawai`i citizens.     [Complaint at ¶¶ 1-

2.]   Enterprise asserts that, for purposes of diversity

jurisdiction: GM is a citizen of Delaware and Michigan; and each

of the Enterprise Defendants is a Missouri citizen.     [Notice at

¶¶ 2-5.]    Plaintiffs allege Greenwood and Rogers are Hawai`i

citizens.   [Complaint at ¶¶ 7-8.]     Enterprise asserts

Greenwood’s citizenship and Rogers’s citizenship do not have to

be considered either for purposes of the forum defendant rule or

for purposes of complete diversity because, when Enterprise

filed the Notice, Plaintiffs had not served either Greenwood or

Rogers.    [Notice at ¶¶ 6, 8.]   As to the amount in controversy,

Enterprise notes the Complaint does not plead a specific amount

of damages, but Enterprise argues “it is clear from the face of

the Complaint” that more than $75,000 is at issue in the case,

excluding interest and costs.     [Notice at ¶ 9.]

                                   4
             Enterprise filed an Amended Notice of Removal

(“Amended Notice”) on September 30, 2019.      [Dkt. no. 18.]   The

Amended Notice alleges that Greenwood is a Utah resident for

purposes of diversity jurisdiction.       [Id. at ¶ 6.]   In addition,

the Amended Notice alleges Rogers’s citizenship does not destroy

diversity because he was fraudulently joined, since Plaintiffs’

claim against him fails to state a claim.      [Id. at ¶ 7.]

             In the instant Motion, Plaintiffs argue Enterprise’s

“‘snap removal’ process” was improper because there is no

diversity jurisdiction in this case, due to a lack of complete

diversity.    [Mem. in Supp. of Motion at 4-5.]    Plaintiffs urge

this Court to disregard the Amended Notice because Enterprise

did not obtain leave of court to amend the Notice and because

Enterprise did not obtain the consent of the defendants that had

been served at the time the Amended Notice was filed.       If the

arguments in the Amended Notice are considered, Plaintiffs

contend Rogers was not fraudulently joined, and the Amended

Notice does not establish that Greenwood is a citizen of Utah

for purposes of diversity jurisdiction.

                               STANDARD

I.   General Removal Principles

             The general statute governing removal, 28 U.S.C.

§ 1441, is “strictly construe[d] . . . against removal



                                   5
jurisdiction.”   Hansen v. Grp. Health Coop., 902 F.3d 1051, 1056

(9th Cir. 2018) (citations and quotation marks omitted).

           If a district court determines at any time that
           less than a preponderance of the evidence
           supports the right of removal, it must remand the
           action to the state court. See Geographic
           Expeditions, Inc. v. Estate of Lhotka ex rel.
           Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010);
           California ex rel. Lockyer v. Dynegy, Inc., 375
           F.3d 831, 838 (9th Cir. 2004). The removing
           defendant bears the burden of overcoming the
           “strong presumption against removal
           jurisdiction.” Geographic Expeditions, 599 F.3d
           at 1107 (citation omitted).

Id. at 1057.   The “‘strong presumption against removal

jurisdiction means that the defendant always has the burden of

establishing that removal is proper,’ and that the court

resolves all ambiguity in favor of remand to state court.”

Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

(quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)

(per curiam)).

II.   Diversity Jurisdiction and Fraudulent Joinder

           Enterprise removed this case pursuant to 28 U.S.C.

§ 1332(a), which provides, in relevant part, that federal

district courts “shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between –

(1) citizens of different States.”   Diversity jurisdiction

requires complete diversity of citizenship, i.e., that every


                                 6
plaintiff be a citizen of a different state from every

defendant.    Grancare, LLC v. Thrower ex rel. Mills, 889 F.3d

543, 548 (9th Cir. 2018) (citing Caterpillar Inc. v. Lewis, 519

U.S. 61, 68, 117 S. Ct. 467, 136 L. E. 2d 437 (1996)).    However,

when determining if complete diversity exists, the district

court disregards the citizenship of any fraudulently joined

defendants.    Id. (citing Chesapeake & Ohio Ry. Co. v. Cockrell,

232 U.S. 146, 152, 34 S. Ct. 278, 58 L. Ed. 544 (1914)).

                  There are two ways to establish fraudulent
             joinder: “(1) actual fraud in the pleading of
             jurisdictional facts, or (2) inability of the
             plaintiff to establish a cause of action against
             the non-diverse party in state court.” Hunter v.
             Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir.
             2009) (quoting Smallwood v. Illinois Cent. RR.
             Co., 385 F.3d 568, 573 (5th Cir. 2004)).
             Fraudulent joinder is established the second way
             if a defendant shows that an “individual[] joined
             in the action cannot be liable on any theory.”
             Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
             (9th Cir. 1998). But “if there is a possibility
             that a state court would find that the complaint
             states a cause of action against any of the
             resident defendants, the federal court must find
             that the joinder was proper and remand the case
             to the state court.” Hunter, 582 F.3d at 1046
             (quoting Tillman v. R.J. Reynolds Tobacco, 340
             F.3d 1277, 1279 (11th Cir. 2003) (per curiam))
             (emphasis added). A defendant invoking federal
             court diversity jurisdiction on the basis of
             fraudulent joinder bears a “heavy burden” since
             there is a “general presumption against [finding]
             fraudulent joinder.” Id. (citations omitted).

                  . . . We have . . . upheld such rulings
             where a defendant presents extraordinarily strong
             evidence or arguments that a plaintiff could not
             possibly prevail on her claims against the
             allegedly fraudulently joined defendant. See

                                   7
          McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339
          (9th Cir. 1987) (defendant’s conduct was
          privileged under state law); United Comput. Sys.
          Inc. v. AT&T Corp., 298 F.3d 756, 761 (9th Cir.
          2002) (plaintiff’s claims against alleged sham
          defendant were all predicated on a contract to
          which the defendant was not a party); Kruso v.
          Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1426–27
          (9th Cir. 1989) (same). We have declined to
          uphold fraudulent joinder rulings where a
          defendant raises a defense that requires a
          searching inquiry into the merits of the
          plaintiff’s case, even if that defense, if
          successful, would prove fatal. See Hunter, 582
          F.3d at 1046 (holding that an implied preemption
          affirmative defense was not a permissible ground
          for finding fraudulent joinder).

Id. at 548-49 (emphasis and some alterations in Grancare).

“Joinder is fraudulent if the plaintiff fails to state a cause

of action against a resident defendant, and the failure is

obvious according to the settled rules of the state.”   Hunter,

582 F.3d at 1043 (brackets, citations, and internal quotation

marks omitted).

                           DISCUSSION

I.   Amended Notice

          At the outset, this Court must determine whether it

can consider Enterprise’s Amended Notice.   This district court

has stated:

          The removal statute requires that a defendant
          file a “notice of removal . . . containing a
          short and plain statement of the grounds for
          removal . . . .” 28 U.S.C. § 1446(a). This
          notice must be filed within 30 days after being
          served with the initial pleading. 28 U.S.C.
          § 1446(b)(1). Prior to the expiration of that

                                8
           30-day window, a defendant “may freely amend the
           notice of removal.” 14C Charles Alan Wright &
           Arthur R. Miller, Federal Practice and Procedure
           § 3733 (Rev. 4th ed. April 2019). But after the
           30-day window has passed, a defendant may amend
           the notice “only to set out more specifically the
           grounds for removal that already have been stated
           in the original notice.” Id.; see ARCO Envtl.
           Remediation, LLC v. Dept. of Health & Envtl.
           Quality of Montana, 213 F.3d 1108, 1117 (9th Cir.
           2000) (explaining that a notice may be amended
           after the 30-day window to “correct a defective
           allegations of jurisdiction”) (citation and
           quotation marks omitted); Barrow Dev. Co. v.
           Fulton Ins. Co., 418 F.2d 316, 317 (9th Cir.
           1969) (recognizing that after the 30-day window
           lapses, “the removal petition cannot be
           thereafter amended to add allegations of
           substance but solely to clarify ‘defective’
           allegations of jurisdiction previously made”).
           That is, after the 30-day window has closed, a
           defendant may not assert “a separate basis for
           removal jurisdiction.” O’Halloran v. Univ. of
           Wash., 856 F.2d 1375, 1381 (9th Cir. 1988); see
           also ARCO Envtl. Remediation, LLC, 213 F.3d at
           1117 (reversing district court’s order denying
           remand and holding that defendant may not
           effectively amend notice of removal by asserting
           new grounds for removal, after the 30-day window
           had closed, in opposition to motion to remand).

Haw. Med. Servs. Ass’n v. Nitta, CIV. NO. 19-00014 JMS-KJM, 2019

WL 2404513, at *6 (D. Hawai`i June 7, 2019) (alterations in

HMSA) (some citations omitted).

           In the instant case, the thirty-day period ran from

“the receipt by [Enterprise], through service or otherwise, of a

copy of” Plaintiffs’ Complaint.   See § 1446(b)(1) (emphasis

added).   Based on the plain language of the statute, the Court

rejects Enterprise’s argument that the thirty-day period began


                                  9
to run when Plaintiffs served the Complaint on Enterprise.     See

Amended Notice at ¶ 13.   Enterprise attached a copy of the

Complaint to the Notice, which it filed on September 4, 2019,

[Dkt. no. 1-1.]   Thus, Enterprise must have received a copy of

the Complaint on or before September 4, 2019.   There is no

evidence in the record showing that Enterprise received a copy

of the Complaint prior to September 4, 2019.    For purposes of

the instant Motion only, this Court finds that Enterprise

received a copy of Plaintiffs’ Complaint on September 4, 2019.

Because Enterprise could freely amend the Notice within thirty

days after it received a copy of the Complaint, Enterprise’s

filing of the Amended Notice on September 30, 2019 was proper.

See HMSA, 2019 WL 2404513, at *6.    The Amended Notice will

therefore be considered in ruling on Plaintiffs’ Motion.

II.   Whether Rogers Was Fraudulently Joined

           Enterprise concedes Rogers is a Hawai`i citizen for

purposes of diversity jurisdiction, but Enterprise argues

Rogers’s citizenship should be disregarded because he was

fraudulently joined.   [Mem. in opp. at 2.]

      A.   Pleading Standard

           Enterprise does not allege actual fraud in the

pleading of the Complaint’s jurisdictional allegations.

Instead, Enterprise contends Plaintiffs cannot establish a cause

of action against Enterprise in state court.    See Grancare, 889

                                10
F.3d at 548.   This Court has recognized that “[t]he fraudulent

joinder analysis looks at whether it is possible that a state

court would deny a motion to dismiss the claim against the non-

diverse defendant.”   Carpenter v. PNC Bank, N.A., 386 F. Supp.

3d 1339, 1345 (D. Hawai`i 2019) (citing Grancare, 889 F.3d at

549).

           Integral to this analysis is the fact that, although

the language of Haw. R. Civ. P. 12(b)(6) is identical to Fed. R.

Civ. P. 12(b)(6), the federal pleading standards set forth in

Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007), do not apply in Hawai`i state

courts.   Carpenter, 386 F. Supp. 3d at 1345 (“The Hawai`i

Supreme Court . . . has ‘expressly reject[ed]’ the Twombly/Iqbal

pleading standard and ‘reaffirm[ed] that in Hawai`i state

courts, the traditional “notice” pleading standard governs.’”

(some alterations in Carpenter) (quoting Bank of Am., N.A. v.

Reyes-Toledo, 143 Hawai`i 249, 252, 428 P.3d 761, 764 (2018))).

Thus, the Haw. R. Civ. P. 8(a) pleading standard “‘does not

require the pleading of facts,’” nor does it require a plaintiff

“‘to plead legal theories with precision.’”   Id. at 1346

(quoting Reyes-Toledo, 143 Hawai`i at 258, 259, 428 P.3d at 770,

771).   “‘If a complaint meets the requirements of [Haw. R. Civ.

P.] 8(a), dismissal pursuant to [Haw. R. Civ. P.] 12(b)(6) is

[only] appropriate where the allegations of the complaint itself

                                11
clearly demonstrate that plaintiff does not have a claim.’”       Id.

(some alterations in Carpenter) (some citations and internal

quotation marks omitted) (quoting Reyes-Toledo, 143 Hawai`i at

262, 428 P.3d at 774).   This framework must be used to determine

whether it is possible a state court would rule that Plaintiffs

sufficiently pled a claim against Rogers.

     B.   Plaintiffs’ Claims Against Rogers

          Rogers sold the Subject Impala to Plaintiffs.

[Complaint at ¶ 27.]   Plaintiffs allege he made

warranties/representations “that the [S]ubject Impala could be

safely used for its intended purpose,” and they relied on these

representations.   [Id. at ¶ 34.]     Enterprise argues “Plaintiffs

have no meritorious claims against Rogers based on settled

Hawaii law.”   [Mem. in opp. at 8.]    Specifically, Enterprise

contends Counts II, III, and V fail because Rogers is not a

commercial seller of vehicles.   See Acoba v. Gen. Tire, Inc., 92

Hawai`i 1, 18, 986 P.2d 288, 305 (1999) (holding that the

plaintiff’s strict liability claim failed against a defendant

that “was not a seller or lessor engaged in the business of

selling or leasing the” product at issue because the defendant

“did not introduce the harmful product into the stream of

commerce”); Neilsen v. Am. Honda Motor Co., 92 Hawai`i 180, 190,

989 P.2d 264, 274 (Ct. App. 1999) (“In a breach of implied

warranty of merchantability claim, Plaintiff must show (1) the

                                 12
seller is a merchant of such goods, and (2) the product was

defective or unfit for the ordinary purpose for which it is

used.” (some citations omitted) (citing Hawai`i Revised Statute

§ 490:2–314 (1993))).

          Enterprise emphasizes that the Complaint does not

allege Rogers: selected the options on the Subject Impala; was a

commercial seller of vehicles; or knew that the Subject Impala

did not have side-curtain airbags.   However, Haw. R. Civ.

P. 8(a)(1) does not require a plaintiff to plead facts.   Reyes-

Toledo, 143 Hawai`i at 258, 428 P.3d at 770.   Enterprise also

asks this Court to consider Rogers’s post-removal statements

that, inter alia: he is not a commercial seller of vehicles; he

did not know whether or not the Subject Impala had side-curtain

airbags when he sold it to Susan Armstrong; and he made no

statements, representations, or promises to her about the

Subject Impala’s safety features.    [Mem. in opp., Exh. 2 (Decl.

of Jimmy Rogers, dated 10/21/19 (“Rogers Decl.”)) at ¶¶ 9-11.]

Because a claim can only be dismissed under Haw. R. Civ. P. 8(a)

and 12(b)(6) if “the allegations of the complaint itself clearly

demonstrate that” the claim fails, a state court would not

consider the Rogers Declaration in deciding whether the

Complaint would survive a motion to dismiss.   See Reyes-Toledo,

143 Hawai`i at 262, 428 P.3d at 774.



                               13
            Further, considering the Rogers Declaration as part of

Enterprise’s fraudulent joinder argument would improperly

“require[] a searching inquiry into the merits of [Plaintiffs’]

case” against Rogers.   See Grancare, 889 F.3d at 549.   In

response to the Rogers Declaration, Plaintiffs submitted Susan

Armstrong’s declaration stating that, inter alia: Rogers’s

girlfriend told her Rogers was in the business of buying cars at

auction for re-sale; and, when she bought the Subject Impala

from Rogers, she believed he was a commercial seller of

vehicles.   [Reply, Decl. of Jon S. Jacobs (“Jacobs Reply

Decl.”), Exh. I (Decl. of Susan M. Armstrong, dated 10/31/19) at

¶¶ 3, 5.]   Determining whether Rogers was a commercial seller of

vehicles when he sold the Subject Impala to Susan Armstrong

requires the resolution of factual issues and credibility

disputes that are not appropriate in a motion for remand.

Enterprise therefore cannot rely on the Rogers Declaration to

support its fraudulent joinder argument.

            Under the Hawai`i notice pleading standard, it is

possible that a state court could conclude that Plaintiffs pled

actionable strict liability claims and/or an actionable breach

of implied warranty claim against Rogers.3   Enterprise has


     3 In light of this ruling, it is not necessary to address
whether it is possible that a state court would conclude that
Plaintiffs’ other counts against Rogers state actionable claims.


                                 14
therefore failed to carry the “heavy burden” of establishing

that Rogers was fraudulently joined.   See Grancare, 889 F.3d at

548.

III. Greenwood’s Citizenship

          Because Rogers was not fraudulently joined, his

Hawai`i citizenship destroys diversity, rendering removal

improper and requiring remand.   However, for the sake of

completeness, Greenwood’s citizenship will also be addressed.

          Section 1332 “speaks of citizenship, not of

residency.”   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857

(9th Cir. 2001).

          To be a citizen of a state, a natural person must
          first be a citizen of the United States. Newman-
          Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,
          828, 109 S. Ct. 2218, 104 L. Ed. 2d 893 (1989).
          The natural person’s state citizenship is then
          determined by her state of domicile, not her
          state of residence. A person’s domicile is her
          permanent home, where she resides with the
          intention to remain or to which she intends to
          return. See Lew v. Moss, 797 F.2d 747, 749 (9th
          Cir. 1986). A person residing in a given state
          is not necessarily domiciled there, and thus is
          not necessarily a citizen of that state. See,
          e.g., Weible v. United States, 244 F.2d 158, 163
          (9th Cir. 1957) (“Residence is physical, whereas
          domicile is generally a compound of physical
          presence plus an intention to make a certain
          definite place one’s permanent abode, though, to
          be sure, domicile often hangs on the slender
          thread of intent alone, as for instance where one
          is a wanderer over the earth. Residence is not
          an immutable condition of domicile.”).




                                 15
Id.   This Court has stated:

                Domicile may be changed by being physically
                present in the new jurisdiction with the
                intent to remain there. See Mississippi
                Band [of Choctaw Indians v. Holyfield], 490
                U.S. [30,] 48, 109 S. Ct. 1597 [(1989)];
                Kanter, 265 F.3d at 857. Thus, domicile
                includes a subjective as well as an
                objective component, although the subjective
                component may be established by objective
                factors.

           Gaudin v. Remis, 379 F.3d 631, 636-37 (9th Cir.
           2004).

                The court considers a number of factors
                (with no single factor controlling) in
                determining a person’s domicile: “current
                residence, voting registration and voting
                practices, location of personal and real
                property, location of brokerage and bank
                accounts, location of spouse and family,
                membership in unions and other
                organizations, place of employment or
                business, driver’s license and automobile
                registration, and payment of taxes.” See
                Lew v. Moss, 797 F.2d 747, 750 (9th Cir.
                1986).

           Martin v. Ampco Sys. Parking, Civil No. 12-00598
           SOM/RLP, 2013 WL 5781311, at *6 (D. Hawai`i
           Oct. 24, 2013), reconsideration granted in part
           on other grounds, 2013 WL 6624124 (Dec. 16,
           2013).

Haw. FIT Four LLC v. Ford, CIVIL 16-00607 LEK-RLP, 2017 WL

4883421, at *4–5 (D. Hawai`i Oct. 30, 2017) (alterations in Haw.

FIT).

           The record does not specifically address whether

Greenwood is a citizen of the United States.   However,

Plaintiffs assert he is a citizen of Hawai`i for purposes of

                                16
diversity jurisdiction, and Enterprise asserts he is a citizen

of Utah.      [Mem. in supp. of Motion at 11-12; mem. in opp. at 11-

14.]       Since being a citizen of either state for purposes of

diversity jurisdiction requires that Greenwood be a United

States citizen, see Kanter, 265 F.3d at 857, the parties

apparently do not dispute that Greenwood is a United States

citizen.      The parties’ only dispute Greenwood’s state of

domicile.

               At the time of the Incident, Greenwood was living and

working in Hawai`i.      See mem. in opp., Decl. of Kenneth K.

Fukunaga (“Fukunaga Decl.”), Exh. 1 (State of Hawaii Motor

Vehicle Accident Report, dated 9/3/17, with attachments

(“Incident Report”)) at 1 (stating Greenwood’s address was in

Mānoa, Hawai`i and his employer was Two Good Kayaks), 4 (stating

Greenwood was driving home from work when the Incident

occurred).4      Greenwood filed a Chapter 7 bankruptcy petition in

District of Hawai`i on October 30, 2018.      [Fukunaga Decl.,

Exh. 3 (bankruptcy petition).5]      At the time of the petition,

Greenwood was living in Haleiwa, Hawai`i and working as a kayak



       The Incident Report consists of multiple parts that are
       4

not consecutively paginated. All citations to the Incident
Report refer to the page numbers assigned in CM/ECF.

       The bankruptcy petition consists of multiple parts that
       5

are not consecutively paginated. All citations to the petition
refer to the page numbers assigned in CM/ECF.


                                    17
tour operator for Shaka Kayaks, as well as a food preparer for a

food truck.    [Id. at 2, 31-32.]    In response to a question on

the petition asking whether he lived anywhere other than his

current residence during the last three years, Greenwood stated

he lived at a Utah address from February 3, 2015 to June 4, 2017

and at another Utah address from May 2013 to February 2, 2015.

[Id. at 42.]   Greenwood was also served with the Complaint at a

Haleiwa address on October 13, 2019.     [Jacobs Reply Decl.,

Exh. F (Return and Acknowledgment of Service, dated 10/13/19).]

Thus, it appears that Hawai`i has been Greenwood’s residence

since June 2017.

          Enterprise argues Greenwood’s employment does not

establish a subjective intent to make Hawai`i his permanent

abode because “he has worked only temporary jobs” here.     [Mem.

in opp. at 13.]    However, Enterprise has not presented any

evidence of Greenwood’s employment in Utah, or anywhere else.

Greenwood also organized a Hawai`i company called “Fruit Ninja

LLC,” which was in good standing as of October 27, 2019.

[Jacobs Reply Decl., Exh. E (Articles of Organization for

Limited Liability Company, filed on 5/6/19 with the State of

Hawai`i Department of Commerce and Consumer Affairs (“DCCA”),

Business Registration Division), Exh. G (Certificate of Good

Standing, issued by the DCCA).]      Fruit Ninja LLC has a Hawai`i

general excise tax license.   [Jacobs Reply Decl., Exh. H (search

                                    18
results from Hawaii Tax Online).]       Greenwood’s employment and

business activity are evidence of his intent to remain in

Hawai`i permanently.

            Enterprise also emphasizes that, at the time of the

Incident, Greenwood had a valid Utah driver’s license and Utah

cellular phone number.     [Fukunaga Decl., Exh. 1 (Incident

Report) at 1, 6.]     Further, the last place Greenwood registered

to vote was in Utah.     [Fukunaga Decl., Exh. 5 (Comprehensive

Report) at 2.]     This is evidence suggesting that Greenwood does

not intend to remain in Hawai`i permanently.

            Enterprise notes Greenwood owns no real property or

motor vehicles in Hawai`i, but he owns three motor vehicles that

are located in Utah with his mother.       [Fukunaga Decl., Exh. 3

(bankruptcy petition) at 14-15.]        However, Greenwood does not

own real property in Utah or anywhere else, and the three motor

vehicles he owns in Utah are each worth between $1,000 and

$2,250.    [Id.]   In the bankruptcy petition, Greenwood reported

owning electronics worth a total of $500 and surf boards and

guitars worth a total of $1,000, all of which appear to be in

Hawai`i.   [Id. at 15.]    Further, Greenwood owned the vehicle

that he was driving when the Incident occurred, and the vehicle

had Hawai`i license plates.     [Fukunaga Decl., Exh. 1 (Incident

Report) at 2.]     Greenwood may have lost that vehicle because of

the Incident.      See Fukunaga Decl., Exh. 3 (bankruptcy petition)

                                   19
at 17 (stating he had a $4,000 security deposit or prepayment

with the “DMV for auto accident”).

            Enterprise also argues that, when Greenwood filed his

bankruptcy petition, he had “[h]is primary bank account” at a

Utah credit union, and the credit union was his only secured

creditor.   [Mem. in opp. at 13; Fukunaga Decl., Exh. 3

(bankruptcy petition) at 16, 24.]     However, Greenwood’s credit

union account was a checking account with a $100.00 balance, and

he also had a checking account with a $10.00 balance at a bank

in Hawai`i, as well as $200.00 in cash.    [Id. at 16.]   While the

credit union was Greenwood’s only secured creditor, that debt

was incurred on May 31, 2014, [id. at 24,] before he relocated

to Hawai`i.   Greenwood also had three unsecured creditors: the

Utah credit union for a credit card; “Geico Insurance” in

Hawai`i for a claim arising from the Incident; and a bank in

Nebraska for a credit card.   [Id. at 26-27.]   Thus, the

bankruptcy petition does not show that Greenwood had

substantially more assets and debts in Utah than he had in

Hawai`i.    Greenwood’s assets and debts are inconclusive evidence

of where Greenwood intended his permanent abode to be.

            Enterprise argues this district court “found a Hawaii

resident to be domiciled in Colorado under similar objective

facts.”    [Mem. in opp. at 14 (citing Tachibana v. Colo. Mountain

Dev., Inc., No. 07-00364 SPK-BMK, 2007 WL 2916134, at *2 (D.

                                 20
Hawai`i Oct. 2, 2007)).6]    Tachibana is not binding upon this

Court, nor is it persuasive because, in that case, there were

additional indicia that the defendant did not intend to remain

in Hawai`i permanently.     See Tachibana, 2007 WL 2916134, at *2

(“While [the defendant] did receive some mail at his Hawaii

address, he also continued to receive mail in Colorado, and did

not formally register a change of address with the United States

Postal Service. Finally, [the defendant] did not purchase

furnishings or appliances for his house on Kauai, but merely

rented them.”).   In the instant case, there is less than a

preponderance of the evidence supporting Enterprise’s position

that Greenwood is a Utah citizen for purposes of diversity

jurisdiction.   See Geographic Expeditions, 599 F.3d at 1107.

Even if Rogers’s Hawai`i citizenship could be disregarded,

complete diversity of citizenship would still be lacking because

Greenwood is also a Hawai`i citizen for purposes of diversity

jurisdiction.

          In sum, both Rogers and Greenwood are non-diverse from

Plaintiffs.   Because diversity jurisdiction requires complete

diversity, Grancare, 889 F.3d at 548, there is no diversity

jurisdiction in the instant case.      Enterprise’s removal of this


     6 2007 WL 2916134 is the magistrate judge’s findings and
recommendation, which were subsequently adopted by the district
judge. 2007 WL 4162857 (Nov. 21, 2007).


                                  21
case was improper, and remand to the First Circuit Court is

required.   In light of this ruling, it is not necessary to

address Plaintiffs’ other arguments, including, inter alia,

their argument regarding “snap removal” and their argument

regarding the forum defendant rule.

                                CONCLUSION

            On the basis of the foregoing, Plaintiff’s Motion to

Remand Civil Action (Case No. 1:19-cv-00480 LEK-RT) to State

Court, filed October 4, 2019, is HEREBY GRANTED.   The Clerk’s

Office is DIRECTED to effectuate the remand on February 11,

2020, unless a timely motion for reconsideration of the instant

Order is filed.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAI`I, January 27, 2020.




SUSAN M. ARMSTRONG, ET AL. VS. GENERAL MOTORS LLC, ET AL; CV 19-
00480 LEK-RT; ORDER GRANTING PLAINTIFF'S MOTION TO REMAND CIVIL
ACTION (CASE NO. 1:19-CV-00480 LEK-RT) TO STATE COURT




                                    22
